MacLEAN, J.
(dissenting). The plaintiffs, in their complaint, alleged that on or about February 27, 1904, the defendant, as collection agent, undertook for the plaintiffs the collection of certain bills for goods sold and consigned, and dated February 27, August 28, and September 30, in the year 1904, and that by and through the carelessness, negligence, and default of the defendant they have been and still are unable to collect or secure the collection of the said accounts, nor has *4the defendant collected the same. Assuming, for it was upon belief and without objection testified that bills receivable for the three said accounts had been assigned to the defendant either in name or in blank, the defendant herein might be liable upon an implied agreement to collect, as the defendant had expressly agreed to maintain a collection department to undertake the collection of all bills receivable not paid when due, and it (or its assignor) was solely authorized to collect said bills, and, when payment was disputed or refused, at the cost of the plaintiffs, who, having surrendered their legal title, as by their contract they had agreed to assign all bills or accounts receivable for goods sold by them through a certain party named, whether credited by the defendant or not, would be and were in no position to enforce by action any such claim. Activity was thus called for on the part of the defendant, in whom was reposed the authority to collect at the cost of the plaintiffs when payment of said accounts were refused, and a self-imposed obligation to proceed. Judgment in its favor was therefore unwarranted in law.
Judgment should be reversed, and new trial ordered, with costs toj appellants to abide the event.